PD-1241&1242-15
           PDR MOS.
                                                   RECEIVED! H
                                               COURT OFCRI^AtAP;:"-'

                                                     SEP 21 2015
               IK1 THE COURT OF
                                                   osi Accsta, C!sr'
             CRIIAINAL           AP9EMS
                       OF TETXfcS



    HOWARD MARTIN MARfllS, PETITION
                           VS.

             THE STATE           OF TEY.AS


PETITIONEES BOTTOM REQUESTING LEAVE
    FROfA T.fiXP. ROLE" (<V3MbM REQUIRIU6
    ELEVEN GDPlES Of PETITION                FDR
            DISCRETIONARY REVIEW


NOS. i4--l4-003<*\-CR     AaD     K-\M-003^2-(LR
It* TU£ COURT OF         APPEALS for tue
     FOURTEENTH         frlSTRICT OF TEKAS
TRIAL CAUSfc UoS. \ZCR\8b3 AMD \tfCROl5sf
     IN TttE 2ilTW DISTRICT COURI OF
          GALVESTOU LOuvHTV, TEXAs

HOWARD M. UMWttS, PFTITIOH'ER/foo SE                    FILED IN
TbC3 'KlO. iq^fOM-ZZ                           COURT OF CRIMINAL APPEALS
B\5 \2T" STREET                                      SEP-23 23:5
HUNTSMIUE , TEWS 113W                               Abei AcostSi Clerk
                       TAftlE OF CONTENTS
                                            (page)
Table of Contents                              2

List of Par+ies                                 3.4

TRAP Rules                                      4

Petit/oner's Motion                             5

Praye r                                         7

Cei4;f;c&le of
   Service               ._                 .   8


)uiorn   Declaration                            8
                     LIST OF PARTIES


PresidingTudqe                  honorable. Bret Criffin

Appellant                        Koioacd MoucV\t\ VWris

Appellee                        The State of Texas

Aftamey F^f Appellant            Ms. Stacey Valdez.
 (Trial oniy)                    111 W. Bay Area Blvd.,
                                  Ste. Loo
                                  Haustor^Te/XAs 175<?8

Af+arne.y far Appellee            Ms. Candice Fi
                                             ce   freeman

  Una! only)                      Mr. Paul Le^e
                                  uaWston Coavity Criminal
                                  Oistrvct Attorneys OfFice
                                  L06 5<fH Street, Sk lOOl
                                  Galveston, Texas 11551

Attorney Fof Appellant            Mr. "Joel If Sennett
  (Appeal only)                   Sears ( Bennett, LLP
                                  1160 MASAParL^y, Ste. 201
                                 Houston, Texas 77458
                   LIST OF PARTIES (cant)


mtorney for Appellee           Ms. KtLoecca. Klaren
   (Appeal only)               (Lalveston County Criminal
                               District Attorneys Office
                               £>0O 59Trf Street SteTOOl
                               Galv/esTon, Texas 11551


                       TRAP RULES


T.R.fLP Rale 2                 Suspension of Ruks

TRAP. Rule %5(b)(»)            dumber of Copies to be
                               Filed in fhe Court oF
                               Criminal Appeals




                          4-
                   PDR NOS,



HOWARD M. HMlRlS                         IN THE COURT OF
  (Fftitiohe^)                         CRIMINAL APPEALS
       VS.                                AUSTIN^ TEXAS
THE STATE OF TEXAS


       PETITIONER'S MOTION REQUESTING! LEAVE
           FROM TRAP RULE 9.3(b)(0 TtEQUIftlttG
           ELEVEH COPIES OF PETITION FQn
             DI5CRETIQMRY REVIEW

TO THE I40NO&.ABLE COURT;
    fViOW COKES, PETITIONER/PRO SE, l4ou;a(d M. Harris, in
fbe. above captioned modrter, and respectfully requests
this Court Fo Suspend T.R.ft.P. Rule. q.3(fl(0 requiring
the filing of +he original ana eleven copies of any
document addressed fo 4fe Court of Criminal Appeals,
as provided, under TRAP ftuie 2 Suspension of Rules-
rVHtioner for good Cause would 5hou> +be Court <ls
Follows:
       DPetiWonef uJaS cbarqed u)itk \\\& offenses of
Aggravated beXaal AssauYt cu\d Aggravated kidnapping,
.Cause tfos. IZCRlBkS and IHCRQIS^ in fhe ZlZTrt
District Court'of Galveston County, Tenas.
        2)Petitioner aooealed +he Convictions on both
 indicted offenses to fhe lHr District Court of
Appeals Houston Texas; Appeal Cause Mos. 14-14- 003^1- CR '
and   14T4-003<U-CR.
          3)Petitioner's convictions uoere affwmed by fine
14T" District Court of, Appeals on August 1S~* 2015.
          ^Coutt appointed counsel for -rKe Petitioner
filed a KAofion Foe fteWeiftq ui\V\ fhe 14™ District
Cov.<\ of Appeals on August IS1* 20i5.
          5) (W(tinner's Motion for Rehearing uias, den\ed
on       Sepie/nher loTti 20i5 .
          QPetitioner desires to fl\e a Petition    For
Discretionary Revieuo of fV\e Ciouct of fVp^e&ls
decision u;ith the Court of Criminal Appeals, Austin,
Teias.
       l)9etitioner u/ill no ionger be represented by
counsel, and tVvusly, Petitioner u)i\l be -filing fbe
Petition for t)iscretionojry 'Revfeco pro se .
          8.)Petitioner is incarcerated in tbe Texas
DaparfmenT of Criminal "Justice without access
to a copying maobine.
         ^Petitioner is totally indigent and uiitbout
financial means to purchase the required CopieS-
    . idlPetitioner i5 toi\t\oaf support from friends
Or family u)bo miaht other uoibe purchase or make
the Copies for him.
         iiVTRAP. Rule 1 allouos tWf, 'orva party's
motion or on its Ou)n iniatw/e an appellate. Court
may-to expedite a decision or for other flood
:Cause - Suspend a rule's opperation in a particular case
and order a different procedure"
    In tbe alternative, to filing the original and e\even
copiers of "Ibe Petition for Discretionary Hevieia,
Petitioner respectfully requests the Court to allous the
Petitioner to file only tbe original and One copy of the
Petition f^r Discretionary Revieu) in order tKat Petitioner
may he able to continue in fbe Appeals process without
Suffering from re strict tons caused by 'being
incarcerated, being indigent, and noi having Drofessional
legal counsel, and that the Pefif\oner may, theref^re^ more
exoedioLntly file tbe leifrion for Discretionary "Review.

                           PRAYER
   WHEREFORE, PREMISES CONSIDERED, Petitioner prays,
"That having found good Cau.se, this Honorable Courf
'Will grant Petitioner's Motion Requesting Leave from
TRAP. Rule q/3Cb)6) Re^ULiring Eleven Copies Of Pet'ftion
for D.'-SeiretioncLry' ReVi'euJ.
                                   Respectfully Submitted,


 Houkud Mcxcri-S *l44a4Z2
TDCj/ffunWllle ULnii
 81$ \?J*- stree+
 HunWilk/TeXAS 11348

                               1
                CERTIFICATE OF SERVICE
    I hereby certify fhat on September \&Tri ZOI5, a true
and correct copy of Petitioners Motion RequesVxng Leave
From TRO Rule q.3-(bV0 Requiring Eleven Copies Of
Petition Far Discretionary Review, to be filed, in the
Court of Criminal Appeals has been foruddLtded by
U.S. Ma.'.i, postage prepaid, firs^ class, to Attorney
for State Rebecca. Klaren, in care of tbe Galveston
County Criminal District Attorney's Office,-fit k60 5QTtt
Street Suite, looi, GalvesW, Te*as 7755/, and to the
State Prosecuting Attorney, PO Box I2406} Ausfin/Texas
'787// on this fhe 18th day of September, 2U5I5.

                                      Iffef/nd/ier/ftc se)
                                      (ftefrfioner/Pro

                   SWORN DECLAttfrTXOtt
    I, Howard Harris, TDCJ Ho. 19464Z2, being presently
incareerate.d in fbe HunWilta Unit of -Vbe Texas Depart-
-ment of Criminal Tustice- Xnsti tafia naJ Di/ision in
Walker LoanTyt Texas, verify and declare under penalty
of perjury that fhe foregoing statements are frue
and Correct. Executed on +W»s the l£TH d^y at Seolember,
26\S.                        /     I) I
                          floukMcfffauvU&(jgeT'/'**ter; ffose)



                              8